NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                     STATE OF ARIZONA, Respondent,

                                        v.

                CHARLES TAYLOR CROCKETT, Petitioner.

                         No. 1 CA-CR 14-0723 PRPC
                              FILED 1-26-2017


    Petition for Review from the Superior Court in Maricopa County
                         No. CR2011-006752-003
                 The Honorable Roger E. Brodman, Judge

              REVIEW GRANTED AND RELIEF DENIED


                                   COUNSEL




Maricopa County Attorney’s Office, Phoenix
By Diane Meloche and E. Catherine Leisch
Counsel for Respondent

Charles Taylor Crockett, San Luis
Petitioner Pro Se
                            STATE v. CROCKETT
                            Decision of the Court



                       MEMORANDUM DECISION

Judge Randall M. Howe delivered the decision of the Court, in which
Presiding Judge Patricia K. Norris and Judge Margaret H. Downie joined.


H O W E, Judge:

¶1            Charles Taylor Crockett petitions this Court for review from
the summary dismissal of his petition for post-conviction relief. A jury
convicted Crockett of seven felonies and two misdemeanors based on his
participation in a home invasion. This Court affirmed his convictions and
sentences on direct appeal. Crockett later petitioned for post-conviction
relief, arguing that his trial counsel was ineffective for failing to move to
sever a charge of misconduct involving weapons from the remaining
charges and for failing to strike two prospective jurors, both of whom
ultimately served on the jury. The trial court concluded that Crockett failed
to state a colorable claim and summarily denied relief and dismissed the
petition.

¶2             A defendant who presents a colorable claim of ineffective
assistance of counsel is entitled to an evidentiary hearing. State v.
D’Ambrosio, 156 Ariz. 71, 74, 750 P.2d 14, 17 (1988). “The relevant inquiry
for determining whether the petitioner is entitled to an evidentiary hearing
is whether he has alleged facts which, if true, would probably have changed
the verdict or sentence.” State v. Amaral, 239 Ariz. 217, 220 ¶ 11, 368 P.3d
925, 928 (2016). We deny relief because Crockett has failed to allege any facts
that would probably have changed the verdicts.

¶3              First, a defendant suffers no prejudice from a failure to sever
if the trial court instructs the jury to consider each offense separately. State
v. Johnson, 212 Ariz. 425, 430 ¶ 13, 133 P.3d 735, 740 (2006). Here, the trial
court instructed the jury to decide each count separately based on the
evidence and law applicable to that count and to do so uninfluenced by its
decision on any other count. We presume that juries follow their
instructions. State v. Dunlap, 187 Ariz. 441, 461, 930 P.2d 518, 538 (App.
1996). Further, the trial court sanitized the evidence of Crockett’s prior
convictions so that the jury knew only that he had two prior convictions for
unknown felonies, and the State made only a brief reference to the charge
of misconduct involving weapons and the supporting evidence in its
closing argument.


                                       2
                            STATE v. CROCKETT
                            Decision of the Court

¶4            Regarding the failure to strike the two prospective jurors, one
of those jurors informed the court that although it stated that jurors should
not show emotion, she was a very emotional person who cried “all the
time.” The juror further explained, however, that while she might cry, it
would not affect her decision making and that she could listen to the
evidence and base her decision on the facts, not emotions. Additionally,
although the other prospective juror’s elderly aunt was the victim of a home
invasion in another state sixteen years before, the juror assured the court
that this would have no effect on his ability to be fair and impartial. Crockett
offers only speculation that the two prospective jurors could not be or were
not ultimately fair and impartial jurors who rendered their decisions based
solely on the evidence admitted at trial. Mere speculation does not suffice
to establish a colorable claim. State v. Rosario, 195 Ariz. 264, 268 ¶ 23, 987
P.2d 226, 230 (App. 1999).

¶5            For the foregoing reasons, we grant review but deny relief.




                            AMY M. WOOD • Clerk of the Court
                            FILED: AA




                                         3